Citation Nr: 0317981	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 25, 
2000, for the award of a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to July 
1986.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from an April 2001 rating decision 
of the Department of Veterans Affairs (VA), Montgomery, 
Alabama, regional office (RO).  

That rating decision, in pertinent part, granted increased 
evaluations for the veteran's service connected lumbosacral 
and cervical spine disabilities, granted service connection 
for secondary service connected disabilities, and granted the 
veteran's claim for a total disability evaluation based on 
individual unemployability (TDIU).  An effective date of 
August 25, 2000 was assigned for each of the benefits 
granted.  The veteran disagreed with the effective date of 
the TDIU award, but not with the effective dates of the 
schedular ratings.  

The veteran and his spouse presented testimony at a 
videoconference hearing held by the undersigned Veterans Law 
Judge in January 2002.  

In an April 2002 decision, the Board denied the veteran's 
claim.  He appealed, and in January 2003, the United States 
Court of Appeals for Veterans Claims (the Court) vacated the 
Board's decision and remanded the case for readjudication in 
accordance with the Joint Motion for Remand.


REMAND

The Joint Motion noted that a significant change in the law 
occurred during the pendency of this appeal when, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  

The Joint Motion stated that the veteran had not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim under 
Quartuccio, supra., a Court decision issued subsequent to the 
Board's April 2002 decision in this case.  Accordingly, the 
case must be remanded to the RO for the following action:

The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  The RO 
should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the veteran of the type of evidence 
required from him and what evidence VA will 
obtain (with assistance from him) in order to 
substantiate his claim.  The veteran should 
also be informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

After the above requested action has been completed, the RO 
should review the veteran's claim to entitlement to an 
effective date prior to August 25, 2000, for a grant of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.  If 
the benefit sought on appeal remains denied, a supplemental 
statement of the case should be furnished to the veteran and 
his representative, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




